Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 1 of 52




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 2 of 52

                 2019-21403 / Court: 190




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 3 of 52

                 2019-21403 / Court: 190




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 4 of 52

                 2019-21403 / Court: 190




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 5 of 52

                 2019-21403 / Court: 190




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 6 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 7 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 8 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 9 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 10 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 11 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 12 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 13 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 14 of 52

                 2019-21403 / Court: 190




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 15 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 16 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 17 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 18 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 19 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 20 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 21 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 22 of 52



                                                                          Pgs-1

                                                                          11D




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 23 of 52                                7/10/2019 9:01 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 35000784
                                                                                                       By: Ozuqui Quintanilla
                                                                                                    Filed: 7/10/2019 9:01 AM



                                        CAUSE NO. 201921403

   ADAM SAVONA,                                           IN THE DISTRICT COURT

      Plaintiff,




                                                                                 k
   vs.                                                    190TH JUDICIAL DISTRICT




                                                                              ler
   ALLSTATE FIRE AND CASUALTY




                                                                           tC
   INSURANCE COMPANY, MARIA L.




                                                                       ric
   VERA AND BENJAMIN LOWERY,                              HARRIS COUNTY, TEXAS




                                                                    ist
         Defendants.




                                                                 sD
                      DEFENDANTS’ DESIGNATION OF LEAD ATTORNEY




                                                              es
TO THE HONORABLE JUDGE OF THIS COURT:


                                                           rg
                                                       Bu
          Defendants designate Kimberly Blum of the firm of Susan L. Florence & Associates as
                                                    n
Defendants’ attorney in charge in this case, in place of Michael Maus, also of the same firm. This
                                                 ily
                                              ar


substitution is not sought for delay. The docket clerk is requested to take notice of this designation.
                                           M




                                                       Respectfully submitted,
                                        of
                                        e




                                                       SUSAN L. FLORENCE & ASSOCIATES
                                    ffic
                                   O
                                    y
                                 op
                          C




                                                       KIMBERLY BLUM
                                                       TBN: 24092148
                      ial
                 fic




                                                       811 Louisiana St Ste 2400
            of




                                                       Houston, TX 77002-1401
          Un




                                                       HoustonLegal@allstate.com
                                                       (713) 336-2812
                                                       (877) 684-4165 (fax)

                                                       ATTORNEY FOR DEFENDANTS




 Savona vs. Allstate, et al.                                                                        PAGE 1
 FIAT
 Our File Number: 0472683606.1
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 24 of 52



                                    CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 10th day of July, 2019, to:

Sean H. McCarthy, Esq.




                                                                                k
Williams Kherkher Hart Boundas, LLP




                                                                             ler
8441 Gulf Fwy Ste 600
Houston TX 77017




                                                                          tC
                                                                      ric
Andrew C. Cook, Esq.
The Cook Law Firm, PLLC




                                                                   ist
8441 Gulf Fwy, Sixth Flr




                                                                sD
Houston TX 77017




                                                             es
                                                          rg
                                                      Bu
                                                    n
                                                      KIMBERLY BLUM
                                                 ily
                                              ar
                                           M
                                        of
                                        e
                                    ffic
                                   O
                                    y
                                 op
                          C
                      ial
                 fic
           of
         Un




 Savona vs. Allstate, et al.                                                                  PAGE 2
 FIAT
 Our File Number: 0472683606.1
     Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 25 of 52                            7/9/2019 2:45 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 34983602
                                                                                                       By: Tammy Tolman
                                                                                                 Filed: 7/9/2019 2:45 PM

                                       CAUSE NO. 201921403

   ADAM SAVONA,                                         IN THE DISTRICT COURT

       Plaintiff,

   vs.                                                  190TH JUDICIAL DISTRICT




                                                                               k
                                                                            ler
   ALLSTATE FIRE AND CASUALTY
   INSURANCE COMPANY, MARIA L.




                                                                         tC
   VERA AND BENJAMIN LOWERY,                            HARRIS COUNTY, TEXAS




                                                                     ric
         Defendants.




                                                                  ist
                                                               sD
 NOTICE OF SUBMISSION ON ALLSTATE FIRE AND CASUALTY INSURANCE
COMPANY’S ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006




                                                            es
 OF THE TEXAS INSURANCE CODE AND MOTION TO DISMISS DEFENDANTS,
               MARIA L. VERA AND BENJAMIN LOWERY


                                                         rg
                                                     Bu
          Please take notice that on July 22, 2019 at 8:00am, Allstate Fire and Casualty Insurance
                                                   n
Company’s Election of Legal Responsibility under Section 542A.006 of the Texas Insurance Code
                                                ily
                                             ar


and Motion to Dismiss Defendants Maria L. Vera And Benjamin Lowery will be considered by
                                          M




the Court via SUBMISSION without an oral hearing, unless demand for one is made by you.
                                       of
                                      e




                                                      Respectfully submitted,
                                  ffic




                                                      SUSAN L. FLORENCE & ASSOCIATES
                                 O
                                  y
                               op
                           C
                       ial




                                                      KIMBERLY BLUM
                   fic




                                                      TBN: 24092148
            of
          Un




                                                      811 Louisiana St Ste 2400
                                                      Houston, TX 77002-1401
                                                      HoustonLegal@allstate.com
                                                      (713) 336-2812
                                                      (877) 684-4165 (fax)

                                                      ATTORNEY FOR DEFENDANTS


 Savona vs. Allstate, et al.                                                                    PAGE 1
 NOTICE OF SUBMISSION
 0472683606.1
     Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 26 of 52



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 9th day of July, 2019, to:

Attorneys for Plaintiff, Savona




                                                                                k
Sean H. McCarthy, Esq.




                                                                             ler
Williams Kherkher Hart Boundas, LLP
8441 Gulf Fwy Ste 600




                                                                          tC
Houston TX 77017




                                                                      ric
Andrew C. Cook, Esq.




                                                                   ist
The Cook Law Firm, PLLC




                                                                sD
8441 Gulf Fwy, Sixth Flr
Houston TX 77017




                                                             es
                                                          rg
                                                      Bu
                                                    n
                                                 ily

                                                       KIMBERLY BLUM
                                              ar
                                          M
                                        of
                                      e
                                  ffic
                                 O
                                  y
                               op
                           C
                       ial
                   fic
           of
         Un




 Savona vs. Allstate, et al.                                                                  PAGE 2
 NOTICE OF SUBMISSION
 0472683606.1
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 27 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 28 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 29 of 52                              5/2/2019 10:08 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 33241713
                                                                                                         By: Tammy Tolman
                                                                                                  Filed: 5/2/2019 10:08 AM

                                       CAUSE NO. 201921403

   ADAM SAVONA,                                                       IN THE DISTRICT COURT
    Plaintiff,

   vs.
                                                                     190TH JUDICIAL DISTRICT




                                                                                k
   ALLSTATE FIRE AND CASUALTY




                                                                             ler
   INSURANCE COMPANY, MARIA L.
   VERA AND BENJAMIN LOWERY,




                                                                          tC
     Defendants.                                                      HARRIS COUNTY, TEXAS




                                                                      ric
              DEFENDANTS, MARIA L. VERA AND BENJAMIN LOWERY’S,




                                                                   ist
                             ORIGINAL ANSWER




                                                                sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                            es
         COMES NOW MARIA L. VERA AND BENJAMIN LOWERY, Defendants in the above


                                                          rg
                                                      Bu
styled and numbered cause of action, and in response to the complaints filed against them, would
                                                   n
respectfully show unto this Honorable Court and Jury as follows:
                                                ily
                                               ar


                                  I.       GENERAL DENIAL
                                          M




         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally denies
                                       of
                                       e




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                 ffic




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                             O
                             y




Constitution and laws of the State of Texas.
                          op
                     C




                    II.     DESIGNATED E-SERVICE EMAIL ADDRESS
                  ial




         The following is the undersigned attorney’s designation of electronic service email address
               fic




for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.
           of
         Un




21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 30 of 52



                                        III.    PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff take nothing

by this suit against Defendants, that Defendants be discharged, and that the Court grant such other

and further relief, both general and special, at law and in equity to which Defendants may be justly




                                                                               k
                                                                            ler
entitled.




                                                                         tC
                                                     Respectfully submitted,




                                                                     ric
                                                     SUSAN L. FLORENCE & ASSOCIATES




                                                                  ist
                                                               sD
                                                            es
                                                         rg
                                                     MORGAN KING
                                                     Bu
                                                     TBN: 24078834
                                                  n
                                               ily

                                                     811 Louisiana St Ste 2400
                                                     Houston, TX 77002-1401
                                               ar



                                                     HoustonLegal@allstate.com
                                         M




                                                     (713) 336-2827
                                      of




                                                     (877) 684-4165 (fax)
                                    e




                                                     ATTORNEY FOR DEFENDANTS
                                ffic
                          y O
                       op
                    C
                 ial
              fic
          of
        Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 31 of 52



                                   CERTIFICATE OF SERVICE

        Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 2nd day of




                                                                                     k
                                                                                  ler
May, 2019, to:




                                                                               tC
Attorneys for Plaintiff, Savona




                                                                           ric
Sean H. McCarthy, Esq.
Williams Kherkher Hart Boundas, LLP




                                                                        ist
8441 Gulf Fwy Ste 600




                                                                     sD
Houston TX 77017




                                                                 es
Andrew C. Cook, Esq.
The Cook Law Firm, PLLC


                                                              rg
8441 Gulf Fwy, Sixth Flr
Houston TX 77017                                          Bu
                                                          VIA E-SERVE
                                                       n
                                                    ily
                                                 ar
                                             M
                                          of




                                                          MORGAN KING
                                       e
                                   ffic
                             y O
                          op
                      C
                   ial
               fic
          of
        Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 32 of 52                              5/2/2019 10:08 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 33241713
                                                                                                         By: Tammy Tolman
                                                                                                  Filed: 5/2/2019 10:08 AM
                                          CAUSE NO. 201921403

   ADAM SAVONA,                                                        IN THE DISTRICT COURT
    Plaintiff,

   vs.
                                                                     190TH JUDICIAL DISTRICT
   ALLSTATE FIRE AND CASUALTY




                                                                                k
   INSURANCE COMPANY, MARIA L.




                                                                             ler
   VERA AND BENJAMIN LOWERY,
     Defendants.                                                      HARRIS COUNTY, TEXAS




                                                                          tC
                                                                      ric
  ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S ELECTION OF




                                                                   ist
LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE TEXAS INSURANCE




                                                                sD
      CODE AND MOTION TO DISMISS DEFENDANTS, MARIA L. VERA
                      AND BENJAMIN LOWERY




                                                             es
TO THE HONORABLE JUDGE OF SAID COURT:


                                                          rg
                                                      Bu
         COMES NOW Defendant ALLSTATE FIRE AND CASUALTY INSURANCE
                                                    n
COMPANY (“Allstate”) and files its Election of Legal Responsibility for MARIA L. VERA AND
                                                 ily
                                                ar


BENJAMIN LOWERY Under Section 542A.006 of the Texas Insurance Code (“Election”) as
                                            M




follows:
                                          of
                                     e




                                     I.         BACKGROUND
                                 ffic




         Plaintiffs filed a claim with Allstate. The Claim was adjusted by one or more individuals at
                            y O




Allstate’s request, including Defendants, MARIA L. VERA AND BENJAMIN LOWERY. Plaintiff
                         op




filed this action naming as defendants Allstate, MARIA L. VERA AND BENJAMIN LOWERY.
                      C
                  ial




For purposes of this Election, MARIA L. VERA AND BENJAMIN LOWERY were Allstate’s
               fic




“agents” under Texas Insurance Code section 542.A.001, which defines the term “agent” as an
           of
         Un




employee, agent, representative, or adjuster who performs any act of Allstate’s behalf.

                                          II.    ELECTION

     Under section 542A.006(a) of the Texas Insurance Code, Allstate hereby elects to

accept legal responsibility for whatever liability MARIA L. VERA AND BENJAMIN LOWERY

might have to Plaintiff for MARIA L. VERA AND BENJAMIN LOWERY’s acts or omissions
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 33 of 52


related to Plaintiff’s claim subject of this suit and by this pleading Plaintiff is provided written notice

of Allstate’s election.

            III.    DISMISSAL OF JOEL BUENTELLO WITH PREJUDICE

      Under section 542A.006(c) of the Texas Insurance Code and based on Allstate’s

Election, this Court “shall dismiss” this action against MARIA L. VERA AND BENJAMIN




                                                                                   k
                                                                                ler
LOWERY with prejudice. Allstate hereby requests the Court enter all such documents necessary to




                                                                             tC
                                                                         ric
effectuate this dismissal with prejudice.




                                                                      ist
                                               PRAYER




                                                                   sD
        FOR THESE REASONS, Allstate prays that this Election be filed with the records of this




                                                                es
cause and that MARIA L. VERA AND BENJAMIN LOWERY be dismissed from this action with


                                                             rg
                                                         Bu
prejudice as mandated under Chapter 542A of the Texas Insurance Code, and for all other and
                                                      n
further relief to which this Court deems Allstate entitled.
                                                   ily
                                                ar


                                                         Respectfully submitted,
                                            M




                                                         SUSAN L. FLORENCE & ASSOCIATES
                                         of
                                      e
                                  ffic




                                                         MORGAN KING
                              O




                                                         TBN: 24078834
                             y




                                                         811 Louisiana St Ste 2400
                          op




                                                         Houston, TX 77002-1401
                      C




                                                         HoustonLegal@allstate.com
                                                         (713) 336-2827
                   ial




                                                         (877) 684-4165 (fax)
               fic




                                                         ATTORNEY FOR DEFENDANT
          of
        Un




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 2nd day of May, 2019 to:




                                                         MORGAN KING
                                                                     5/2/201910:08:09AM
   Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD MarilynBurgess-DistrictClerk
                                                              Page 34 of 52
                                                                     HarrisCounty
                                                                     EnvelopeNo:33241713
                                                                     By:TOLMAN,TAMMYE
                                                                     Filed:5/2/201910:08:09AM


                                   CAUSE NO. 201921403

  ADAM SAVONA,                                                IN THE DISTRICT COURT
   Plaintiff,

  vs.




                                                                        k
                                                             190TH JUDICIAL DISTRICT




                                                                     ler
  ALLSTATE FIRE AND CASUALTY
  INSURANCE COMPANY, MARIA L.




                                                                  tC
  VERA AND BENJAMIN LOWERY,




                                                              ric
    Defendants.                                              HARRIS COUNTY, TEXAS




                                                           ist
          ORDER DISMISSING MARIA L. VERA AND BENJAMIN LOWERY




                                                        sD
                            WITH PREJUDICE




                                                        es
        CAME ON TO BE CONSIDERED Defendant’s Election of Legal Responsibility Under



                                                    rg
Section 542a.006 of The Texas Insurance Code, and Motion to Dismiss Defendants, MARIA L.
                                                Bu
VERA AND BENJAMIN LOWERY. The Court, after having considered same, does hereby hold
                                              n
                                           ily

that Defendant’s Motion should be GRANTED. IT IS THERFORE ORDERED that Defendants,
                                         ar
                                      M




MARIA L. VERA AND BENJAMIN LOWERY are dismissed from this matter with prejudice.
                                   of
                                 e
                             ffic




        Signed the ____ day of _______________, 2019.
                         yO
                      op
                   C




                                                JUDGE PRESIDING
                ial
              fic
          of
        Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 35 of 52                          4/26/2019 3:32 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 33111039
                                                                                                 By: Ozuqui Quintanilla
                                                                                              Filed: 4/26/2019 3:32 PM

                                     CAUSE NO. 201921403

   ADAM SAVONA,                                                    IN THE DISTRICT COURT
    Plaintiff,

   vs.
                                                                 190TH JUDICIAL DISTRICT




                                                                            k
   ALLSTATE FIRE AND CASUALTY




                                                                         ler
   INSURANCE COMPANY, MARIA L.
   VERA AND BENJAMIN LOWERY,




                                                                      tC
     Defendant.                                                   HARRIS COUNTY, TEXAS




                                                                  ric
                  DEFENDANTS’ DESIGNATION OF LEAD ATTORNEY




                                                               ist
                                                            sD
TO THE HONORABLE JUDGE OF THIS COURT:




                                                         es
         ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, MARIA L. VERA



                                                       rg
AND BENJAMIN LOWERY, hereinafter referred to as Defendant, whether one or more, pursuant
                                                   Bu
to Rule 10, Texas Rules of Civil Procedure, designates MICHAEL MAUS of the firm of Susan L.
                                                n
                                             ily

Florence & Associates as defendant’s attorney in charge in this case, in place of Morgan King of
                                           ar
                                       M




the same firm. This substitution is not sought for delay. The docket clerk is requested to take
                                     of




notice of this designation.
                                   e
                               ffic




                                                   Respectfully submitted,
                              O




                                                   SUSAN L. FLORENCE & ASSOCIATES
                           y
                        op
                     C




                                                   /S/ Michael Maus____________
                 ial




                                                   MICHAEL MAUS
              fic




                                                   TBN: 24008803
                                                   811 LOUISIANA ST STE 2400
           of




                                                   HOUSTON, TX 77002-1401
         Un




                                                   HOUSTONLEGAL@ALLSTATE.COM
                                                   (713) 336-2842
                                                   (877) 684-4165 (FAX)

                                                   ATTORNEY FOR DEFENDANTS
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 36 of 52



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 26th day of April, 2019, to:

Attorneys for Plaintiff, Savona




                                                                              k
Sean H. McCarthy, Esq.




                                                                           ler
Williams Kherkher Hart Boundas, LLP
8441 Gulf Fwy Ste 600




                                                                        tC
Houston TX 77017




                                                                    ric
Andrew C. Cook, Esq.




                                                                 ist
The Cook Law Firm, PLLC




                                                              sD
8441 Gulf Fwy, Sixth Flr
Houston TX 77017




                                                           es
                                                     /S/ Michael Maus____________
                                                     MICHAEL MAUS


                                                        rg
                                                    Bu
                                                  n
                                               ily
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 37 of 52                            4/11/2019 10:54 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 32696299
                                                                                                           By: Lisa Thomas
                                                                                               Filed: 4/11/2019 10:54 AM

                                        CAUSE NO. 201921403

  ADAM SAVONA,                                                         IN THE DISTRICT COURT
   Plaintiff,

  vs.
                                                                  190TH JUDICIAL DISTRICT




                                                                               k
  ALLSTATE FIRE AND CASUALTY




                                                                            ler
  INSURANCE COMPANY, MARIA L.
  VERA AND BENJAMIN LOWERY,




                                                                         tC
    Defendants.                                                        HARRIS COUNTY, TEXAS




                                                                     ric
    DEFENDANT, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S




                                                                  ist
           ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                               sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                           es
        COMES NOW ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,


                                                         rg
                                                     Bu
Defendant in the above styled and numbered cause of action, and in response to the complaints
                                                   n
filed against it, would respectfully show unto this Honorable Court and Jury as follows:
                                               ily
                                             ar


                                 I.        GENERAL DENIAL
                                          M




        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                        of
                                      e




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition,
                                ffic




and demand strict proof thereon by a preponderance of the credible evidence in accordance with
                          y O




the Constitution and laws of the State of Texas.
                       op
                    C




                                  II.      SPECIFIC DENIALS
                 ial




        In addition to any Notice required by the applicable insurance policy, Defendant denies
              fic




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
          of
        Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Defendant files this answer subject to its verified Motion to Abate.

        Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit, including applicable deductibles,
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 38 of 52



depreciation, surface schedules and/or cosmetic roof surfaces exclusion. All or part of Plaintiff's

claims are excluded by the applicable insurance policy.

        Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages

under applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of




                                                                                   k
                                                                                ler
the Texas Civil Practice and Remedies Code.




                                                                             tC
        Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                         ric
available or apparent during the course of discovery and thus reserves its right to amend this answer.




                                                                      ist
                                                                   sD
                              III.    REQUEST FOR DISCLOSURE




                                                                es
        Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose



                                                             rg
within thirty days of service of this request, the information and material described in Rule
                                                          Bu
194.2(a) through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or
                                                      n
                                                   ily

TRCP 190.2, Defendant further requests disclosure of any and all documents, electronic
                                                ar
                                             M




information, and tangible items that you have in your possession, custody or control and which
                                         of




may be used to support your claims or defenses.
                                      e
                                     ffic




                                       IV.     JURY DEMAND
                              O




        Defendants, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, formally
                            y
                         op




request a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders the jury fee.
                      C




                    V.      DESIGNATED E-SERVICE EMAIL ADDRESS
                  ial
               fic




        The following is the undersigned attorney’s designation of electronic service email
          of




address for all electronically served documents and notices, filed and unfiled, pursuant to
        Un




Tex.R.Civ.P. 21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY

electronic service email address, and service through any other email address will be considered

invalid.
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 39 of 52



                                       VI.     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take nothing

by this suit against Defendant, that Defendant be discharged, and that the Court grant such other

and further relief, both general and special, at law and in equity to which Defendant may be




                                                                             k
                                                                          ler
justly entitled.




                                                                       tC
                                                    Respectfully submitted,




                                                                   ric
                                                    SUSAN L. FLORENCE & ASSOCIATES




                                                                ist
                                                             sD
                                                          es
                                                       rg
                                                    MORGAN KING
                                                   Bu
                                                    TBN: 24078834
                                                 n
                                              ily

                                                    811 Louisiana St Ste 2400
                                                    Houston, TX 77002-1401
                                             ar



                                                    HoustonLegal@allstate.com
                                        M




                                                    (713) 336-2827
                                     of




                                                    (877) 684-4165 (fax)
                                   e




                                                    ATTORNEY FOR DEFENDANT,
                               ffic




                                                    ALLSTATE FIRE AND CASUALTY
                            O




                                                    INSURANCE COMPANY
                          y
                       op
                    C
                   ial
               fic
          of
        Un
    Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 40 of 52



                                  CERTIFICATE OF SERVICE

        Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true

and correct copy of Defendants' Original Answer has been delivered to all interested parties on the 11th




                                                                                  k
                                                                               ler
day of April, 2019, to:




                                                                            tC
Attorneys for Plaintiff, Savona




                                                                        ric
Sean H. McCarthy, Esq.
Williams Kherkher Hart Boundas, LLP




                                                                     ist
8441 Gulf Fwy Ste 600




                                                                  sD
Houston TX 77017




                                                               es
Andrew C. Cook, Esq.
The Cook Law Firm, PLLC


                                                            rg
8441 Gulf Fwy, Sixth Flr
Houston TX 77017                                        Bu
                                                       VIA E-SERVE
                                                     n
                                                  ily
                                               ar
                                           M
                                        of




                                                        MORGAN KING
                                      e
                                 ffic
                             yO
                          op
                     C
                  ial
               fic
          of
        Un
                                                                      s s
                                                                    e
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 41 of 5
                                                                  rg
                                                              B u
                                                          n
                                                   air ly
                                              f M
                                          e o
                                   ff  ic
                             y  O
                          o p
                    l  C
                i a
           ffic
       n o
     U
                                                                       ss
                                                                 r g e
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 42 of 5

                                                              u
                                                         lynB
                                                   a r i
                                              fM
                                        e  o
                                   f fic
                             y  O
                         o p
                    l  C
               icia
         o f f
     Un
                                                                     s s
                                                                   e
ase 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 43 of 5

                                                               u rg
                                                         n  B
                                                  air ly
                                             f M
                                         e o
                                  ff  ic
                            y  O
                         o p
                   l  C
               i a
          ffic
      n o
   U
                                                                      s s
                                                                    e
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 44 of 5
                                                                  rg
                                                              B u
                                                           n 
                                                      rily
                                                  M a
                                            o f
                                        e 
                                   f fic
                             y  O
                         o p
                    l  C
               icia
         o f f
    Un
                  Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 45 of 52                                                      4/4/2019 3:11 PM
                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                                       Envelope No. 32517818
                                                                                                                                          By: Ozuqui Quintanilla
                                                                                                                             Court StampFiled:
                                                                                                                                         Here 4/4/2019 3:11 PM



                                                  RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                            District Court
                                                        190th Judicial District
                                                       of Harris County, Texas




                                                                                                                k
 Plaintiff                                                                                                       Cause #




                                                                                                             ler
                                                          ADAM SAVONA
                                                                                                                                201921403




                                                                                                          tC
 Defendant(s)                                                                                                    Came to Hand Date/Time




                                                                                                      ric
                              ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY; ET AL.
                                                                                                                   4/04/2019           8:58 AM




                                                                                                   ist
                                                                                                sD
 Manner of Service                                                                                               Service Date/Time
                                                              Personal
                                                                                                                   4/04/2019           2:47 PM




                                                                                            es
 Documents                                                                                                       Service Fee:
                    CITATION; PLAINTIFF'S ORIGINAL PETITION AND INITIAL WRITTEN DISCOVERY
                     REQUESTS; PLAINTIFF'S FIRST SET OF INTERROGATORIES, REQUESTS FOR




                                                                                         rg
                                 PRODUCTION AND REQUESTS FOR ADMISSIONS
                                                                                                                                        $77.50
                                                                                    Bu
                                                                                   n
I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
                                                                                  ily

am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
                                                                           ar


herein.
                                                                       M




On 4/04/2019 at 2:47 PM: I served CITATION, PLAINTIFF'S ORIGINAL PETITION AND INITIAL WRITTEN
                                                                    of




DISCOVERY REQUESTS, PLAINTIFF'S FIRST SET OF INTERROGATORIES and REQUESTS FOR PRODUCTION
                                                                e




AND REQUESTS FOR ADMISSIONS upon ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY c/o C T
CORPORATION SYSTEM, REGISTERED AGENT by delivering 1 true and correct copy(ies) thereof, with ALLSTATE
                                                           ffic




FIRE AND CASUALTY INSURANCE COMPANY c/o C T CORPORATION SYSTEM, REGISTERED AGENT, Who
accepted service, with identity confirmed by subject stating their name, a black-haired Hispanic female approx.
                                                       O




18-25 years of age, 5'-5'4" tall and weighing 120-140 lbs with glasses at 1999 BRYAN STREET SUITE 900,
DALLAS, TX 75201-3136.
                                                     y
                                                  op




My name is: Michael Jackson. My date of birth is: 8/23/1963
                                                  C




My address is: 2933 Mayfair Ln., Lancaster, TX 75134, USA.
                                         ial




My process server identification # is: PSC9897. My Certification expires: 12/31/2020.
                                    fic




I declare under penalty of perjury that the foregoing, RETURN OF SERVICE, is true and correct.

                      Dallas
                          of




Executed in _________________ county, TX.
                        Un




                                                                                                     April 04, 2019
                       Michael Jackson                                                                           Date Executed




 Ref 241702 Savona                                                                                               Tracking # 0035432584
              0035342974                                                                The Cook Law Firm PLLC
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 46 of 52




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                            fM
                         eo
                      ffic
                   yO
                 op
               C
             ial
         offic
      Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 47 of 52




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                        eo
                     ffic
                  yO
                op
              C
            ial
        offic
     Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 48 of 52




                                                         k
                                                      ler
                                                    C
                                                     t
                                                 ric
                                               ist
                                            sD
                                         es
                                      urg
                                   nB
                                 rily
                              Ma
                               
                           of
                            e
                        ffic
                     O
                  py
                 Co
              al
           ici
         off
      Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 49 of 52




                                                         k
                                                      ler
                                                    C
                                                     t
                                                 ric
                                               ist
                                            sD
                                         es
                                      urg
                                   nB
                                 rily
                              Ma
                               
                           of
                            e
                        ffic
                     O
                  py
                 Co
              al
           ici
         off
      Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 50 of 52




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 51 of 52




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                        e
                     ffic
                   O
                py
             Co
          al
          i
       fic
     of
  Un
Case 4:19-cv-03169 Document 1-3 Filed on 08/23/19 in TXSD Page 52 of 52

                 2019-21403 / Court: 190




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
